Citation Nr: 0947942	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1. The Veteran's October 1965 pre-induction examination 
demonstrates that pes planus (or flat feet) existed at the 
time of his entry into active military service. 
 
2. The Veteran's pre-existing pes planus underwent a 
permanent increase in severity as a result of service.


CONCLUSION OF LAW

Bilateral pes planus was aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 1131, 1132, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of the 
letter sent to the Veteran dated in August 2004 that fully 
addressed all notice elements.  

In the letter sent in August 2004, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  An examination is not 
necessary in this matter.  

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Merits of the Claim

The Veteran asserts that he is entitled to service connection 
for flat feet, or pes planus.  A review of his October 1965 
induction examination reflects that he was diagnosed with 
mild bilateral pes planus at induction.  As pes planus was 
noted on examination, the presumption of sound condition at 
service entrance does not attach in this case.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b). 
Thus, the Veteran's claim is one for aggravation of a 
preexisting disability.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and 'clear and 
unmistakable' evidence is required to rebut such presumption.  
38 C.F.R. § 3.306(b).  The law further provides that the 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). 

Service treatment records reflect that the Veteran was noted 
to have a diagnosis of bilateral flat feet at his October 
1965 pre-induction examination.  The record stated bilateral 
pes planus with pronation, asymptomatic except for occasional 
"tiredness."  His service records do not contain any other 
evidence of complaints regarding pain in his feet.  His 
separation exam in September 1967 does not reflect any 
conditions or injuries of the feet. 

The Veteran filed his claim for compensation in August 2004.  
He alleges that his time in service aggravated his pre-
existing condition and his pes planus worsened as a result of 
service.  In support of his claim, the Veteran submitted 
opinions from his podiatrist and his physical therapist, as 
well as statements from his brothers. 

The Veteran submitted an opinion from his podiatrist, 
Benjamin Overley, D.P.M, dated in October 2005.  Dr. Overley 
opines that the Veteran had a pre-existing pes planus foot 
type that prolonged marches as well as standing in 
inadequately supportive combat gear type shoes would progress 
the deformity, which may result in life-long disability.  
Furthermore, Dr. Overley stated that the surgery that the 
Veteran underwent for his feet and any pending surgery may be 
as a result of his time in the combat shoe gear while in 
service. 

The Veteran also submitted a March 2006 opinion from his 
physical therapist stating that some of the Veteran's current 
pain may have been the result of improper shoe gear he was 
required to wear during service.  He further opined that 
prolonged marches and standing in combat footwear with poor 
longitudinal arch support may have progressed his flat foot 
deformity, which may have contributed to his chronic pain.  

In the statements from the Veteran's brothers, the brother 
allege that during service the Veteran complained of many 
problems with his feet and legs, as a result of the requisite 
running, walking, and marching.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

Resolving all doubt in the Veteran's favor, the Veteran's 
bilateral pes planus was aggravated during active duty.  As 
such, the requirements for entitlement to service connection 
are met.  

The Veteran is advised that the RO will assign an appropriate 
disability rating.  Ferenc v. Nicholson, 20 Vet. app. 58 
(2006) (Discussing the distinction in the terms 
"compensation," "rating," and "service connection" as 
although related, each having a distinct meaning as specified 
by Congress). 

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for aggravation of pes planus is granted. 



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


